Jefferson App..No. 93J13. This cause is pending before the court as an appeal from the Court of Appeals for Jefferson County. On November 9, 1998, the Clerk of the Court of Appeals for Jefferson County was ordered, pursuant to Rule V, Sections 3 and 5, of the Rules of Practice of the Supreme Court of Ohio, to forward the record in this case. It appearing to this court that certain items may be missing from the record that the Clerk forwarded on December 10,1998,
IT IS ORDERED by the court, sua sponte, that the Clerk of the Court of Appeals for Jefferson County immediately transmit to the Clerk of the Supreme Court of Ohio any portions of the record in this case, including any physical exhibits that have not been transmitted.
The remaining portions of the record shall be transmitted along with an index that lists all items. All exhibits listed in the index shall be briefly described and a copy of the index shall be sent to all counsel of record in this case.